Title: Nov. 2. Saturday.
From: Adams, John
To: 


       Mr. Oswald, Mr. Franklin, Mr. Jay, Mr. Strechy, Mr. W. Franklin, dined with me at the Hotel du Roi, Rue du Carrousel.
       Almost every Moment of this Week has been employed in Negotiation, with the English Gentlemen, concerning Peace. We have made two Propositions. One the Line of forty five degrees. The other a Line thro the Middles of the Lakes. And for the Bound between Mass. and Nova Scotia—a Line from the Mouth of St. Croix to its Source, and from its Source to the high Lands.
      